DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 13, 15-17, and 20-22 are currently pending and claims 11, 12, 14, 18, and 19 are canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13, 15-17, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 9, it appears the recitation “being single piece” should be “being a single piece”.  
Claim 15 is objected to because of the following informalities:  
In line 8, it appears the recitation “being single piece” should be “being a single piece”.  
In line 9, it appears there should be a comma after “piece with the plate body,”.
Claim 16 is objected to because of the following informalities:  
In lines 2 and 3, the recitation “a bone contacting surface” is recited in claim 15, therefore the limitation could read “the bone interface side with the bone contacting surface”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 13, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Publication 2008/0317812).
Regarding claim 1, Zhang et al. disclose a spacing element (16, Figure 1) capable of spacing a fixation plate away from a patient’s bone to which the fixation plate is secured in a predetermined position (i.e. defined as the bone fracture site), the spacing element having a body (26, Figure 3) made from a rigid and biocompatible material (in paragraph 0022 describes forming the spacer with a biostable polymer material and includes a desired elasticity, this suggests an option to select a material with less elasticity and more rigid properties), with a bone interface side (34, Figure 3) and a plate interface side (32, Figure 2) and sidewalls (formed by 32, Figure 2) extending therein between, said bone interface side having a bone contacting surface with contours complementary in shape to surface contours of the bone in the predetermined position (Figure 2).
Regarding claim 2, Zhang et al. disclose the spacing element according to claim 1, wherein the sidewalls define a central aperture (28, Figure 3) extending through the body for receiving a fastener therethrough (Figure 2), the central aperture opening on the bone interface side and on the plate interface side (Figure 3).
Regarding claim 3, Zhang et al. disclose the spacing element according to claim 1, wherein the plate interface side has a plate contacting surface which is substantially planar (as depicted in Figure 3, the top or upper surface of 32 is substantially planar).
Regarding claim 4, Zhang et al. disclose the spacing element according to claim 1, wherein the plate interface side has a plate contacting surface with having contours conforming to surface contours of the plate (as best shown in Figure 1 and in paragraph 0020 describes a snap or friction-type fit).
Regarding claim 5, Zhang et al. disclose the spacing element according to claim 1, wherein the plate interface side is capable of engaging with the plate in a predetermined orientation (i.e. within plate hole 22, Figure 1).
Regarding claim 6, Zhang et al. disclose the spacing element according to claim 1, wherein the body is substantially cylindrical in shape (see Figure 3).
Regarding claim 8, Zhang et al. disclose a fixation plate kit (paragraph 0006) comprising: a fixation plate (12, Figure 1) made from a rigid and biocompatible material and (i.e. titanium, paragraph 0017) comprising a plate body (12) and a plurality of spacing elements (16), the plate body having a bone interface side (38, Figure 1) and an outward facing side (opposite surface of 38, Figure 1), the fixation plate body a plurality of fastener apertures (22, Figure 1) defined therein for receiving fasteners to secure the fixation plate to a bone (Figure 2), each one of the fastener apertures extending through the plate body and a respective one of the spacing elements (Figure 2); and the plurality of spacing elements (16) protruding outwardly from the bone interface side of the plate body (Figure 2) and being a single piece with the plate body (due to the snap or friction-type fit paragraph 0020), the plurality of spacing elements being positioned between the fixation plate body and the bone when the fixation plate is secured to the bone (Figure 2), each of the spacing elements having a spacing element body (32, Figure 3) with a bone interface side (34, Figure 2) for contacting the bone, a plate interface side (32, Figure 1) for contacting the plate, and sidewalls (defined by 32, Figure 3) extending between the bone interface side and the bone plate interface side of the plate body, the bone interface side of the spacing elements having a bone contacting surface with contours complementary in shape to surface contours of the bone (Figure 2).
Regarding claim 9, Zhang et al. disclose a fixation plate kit (paragraph 0006) according to claim 8, wherein the fixation plate is capable of being secured in a predetermined position on the bone (i.e. defined as the bone fracture site), further wherein the bone interface side of the spacing elements has contours following surface contours of the bone at the predetermined position (Figure 2).
Regarding claim 10, Zhang et al. disclose a fixation plate kit (paragraph 0006) according to claim 8, wherein each of the plurality of spacing elements is capable of interfacing with the bone at predetermined positions relative thereto (see Figure 2), further wherein the bone contacting surfaces of the plurality of spacing elements have surface contours complementary in shape to the surface contours of the bone at the predetermined positions (Figure 2).
Regarding claim 13, Zhang et al. disclose a fixation plate kit (paragraph 0006) according to claim 9, wherein the sidewalls (32, Figure 2) of the spacing elements define thicknesses thereof (Figure 3 depicts the thickness of the sidewalls), further wherein each of the plurality of spacing elements is configured with a thickness to provide a uniform spacing between the bone and the bone interface side of the plate body (Figure 2).
Regarding claim 15, Zhang et al. disclose a fixation plate (12, Figure 1) for securing to a patient’s bone at a predetermined position (i.e. defined as the bone fracture site), the fixation plate comprising: a plate body (12, Figure 1) having a bone interface side (38, Figure 1) and an outward facing side (opposite of 38, Figure 1); and a plurality of spacing elements (16, Figure 1) protruding from the bone interface side for spacing the bone interface side of the plate body away from the bone when the fixation plate is secured thereto (Figure 2), each one of the spacing elements being a single piece with the plate body (due to the snap or friction-type fit paragraph 0020), with the plate body (i.e. titanium, paragraph 0017) and the spacing elements being made of a rigid and biocompatible material (in paragraph 0022 describes forming the spacer with a biostable polymer material and includes a desired elasticity, this suggests an option to select a material with less elasticity and more rigid properties), each one of the spacing elements having a bone interface side (34, Figure 2) with a bone contacting surface having surface contours complementary in shape to surface contours of the bone in the predetermined position (Figure 2).
Regarding claim 16, Zhang et al. disclose a fixation plate (12, Figure 1) according to claim 15, wherein the bone interface side has a bone contacting surface with at least a portion thereof having contours complementary in shape to the surface contours of the bone in the predetermined position (Figure 2).
Regarding claim 17, Zhang et al. disclose a fixation plate (12, Figure 1) according to claim 15, wherein the fixation plate has a plurality of fastener apertures (22, Figure 1) defined therein for receiving fasteners to secure the fixation plate to the bone, further wherein with each one of the fastener apertures extend through the plate body and a respective one of the spacing elements (Figure 1).
Regarding claim 21, Zhang et al. disclose a fixation plate kit (paragraph 0006) according to claim 8, wherein the fixation plate is made from titanium (paragraph 0017). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US Patent Publication 2008/0317812) in view of  Estes (US Patent 5,578,034).
Regarding claim 7, Zhang et al. fail to disclose the spacing element according to claim 1 wherein the body is made from stainless steel or titanium.
However, Estes teaches a spacing element (16, Figure 2) located with an aperture (18) of a fixation plate (12), wherein the spacing element is made of titanium (Col. 6, lines 26-27). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the spacing element of Zhang with titanium material as taught by Estes, since titanium is a well-known biocompatible, corrosion resistant tough, and durable material used to make fixation devices. 
Regarding claim 22, Zhang et al. disclose the fixation plate according to claim 15, wherein the plate body is made from titanium (paragraph 0017), but fails to disclose wherein the spacing element is made from titanium or stainless steel. 
However, Estes teaches a spacing element (16, Figure 2) located with an aperture (18) of a fixation plate (12), wherein the spacing element is made of titanium (Col. 6, lines 26-27). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the spacing element of Zhang with titanium material as taught by Estes, since titanium is a well-known biocompatible, corrosion resistant tough, and durable material used to make fixation devices. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verstreken et al. (US Patent Publication 2015/0051650) in view of Zhang et al. (US Patent Publication 2008/0317812).
Regarding claim 20, Verstreken et al. disclose a method for designing a patient-specific fixation plate (paragraph 0075), comprising: a) obtaining a 3D model of a patient’s bone (paragraphs 0064-0065, and 0068); b) determining an expected position of a fixation plate to be secured to the patient’s bone (paragraphs 0065-0066, and 0070-0071); c) determining an expected position of a fastener to be received in the fixation plate relative to the patient’s bone (paragraphs 0066 and 0072); d) designing the fixation plate including a plate body (2, Figure 2) and a spacing element (3) with a bone contacting surface (Figure 2), the fixation plate having a fastener aperture extending through the plate body (paragraph 0058); and e) manufacturing the fixation plate as a single piece according to the design (paragraph 0059).
Verstreken et al. fail to disclose a spacing element surrounding the fixation plate’s fastener aperture and having a bone contacting surface having contours complementary in shape to surface contours of the bone around the expected position of the fastener. 
However, Zhang et al. teach a spacing element (16) surrounding the fixation plate’s fastener aperture (22) and having a bone contacting surface (34) having contours complementary in shape to surface contours of the bone around the expected position of the fastener (Figure 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of designing a patient specific fixation plate to include a spacing element surrounding the fixation plate’s fastener aperture and having a bone contacting surface having contours complementary in shape to surface contours of the bone around the expected position of the fastener as taught by Zhang in order to accommodate the fastener to fix the bone plate to fractured bone (paragraph 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775